Exhibit 10.2

AMENDED AND RESTATED NOTE

 

Maximum Amount:  $1,132,162.00

     Note Effective Date:  April 1, 2009      Johnston, Iowa

 

Final Due Date:

   The earlier occurring of June 1, 2009 or the date on which all outstanding
principal, interest, fees, late charges and all other amounts owing are paid in
full

FOR VALUE RECEIVED, FCStone Financial, Inc., an Iowa corporation, (the
“Borrower”), promises to pay to the order of Deere Credit, Inc., a Delaware
corporation (“Deere”), at Deere’s office or at such place as Deere may designate
in writing, the principal sum of One Million One Hundred Thirty-Two Thousand One
Hundred Sixty-Two and 00/100 DOLLARS ($1,132,162.00), together with interest as
provided in this Amended and Restated Note (“Note”), all in lawful money of the
United States of America. The Maximum Amount of $1,132,162.00 represents
existing indebtedness outstanding and payable from Borrower to Deere as of the
date of this Note, and Deere’s financing of such outstanding amount is hereby
being extended until the Final Due Date at Borrower’s request.

This Note replaces and supersedes, but does not constitute payment of the
Revolving Statused Operating Note between the parties dated February 23, 2006 in
the original amount of $96,000,000.00 along with all additions, revisions,
extensions, amendments and modifications thereto.

No Advances. Borrower hereby acknowledges and agrees that no additional amounts
are available for borrowing under this Note and that any amounts repaid are not
available for readvance.

Interest. The unpaid principal balance shall bear interest at a rate (the
“Effective Interest Rate”) computed upon the basis of a year of 360 days for the
actual number of days elapsed, which is equal to 5.0 percent (500 basis points)
in excess of the 30 DAY LIBOR rate (“LIBOR”). For the purposes of this Note,
LIBOR shall mean the rate (rounded upward to the nearest thousand) indicated by
Reuters Screen LIBOR01 page (or if Reuters shall cease displaying such rates,
such other service or services as may be nominated by the British Bankers
Association for the purpose of displaying London Interbank Offered Rates for
U.S. Dollar deposits) as having been quoted by the British Bankers Association
at 11:00 a.m. London time on the first Banking Day of each month for the
offering of U.S. dollar deposits in the London interbank market for a one month
period. The LIBOR rate determined pursuant to the preceding sentence shall be
used to determine the LIBOR rate for all amounts advanced or outstanding during
such month. The LIBOR rate shall be fixed on the first Banking Day within such
month based on the one month LIBOR rate for that day but may vary from month to
month. “Banking Day” shall mean the first day of each month on which Deere is
open for business, dealings in U.S. dollar deposits are being carried out in the
London interbank market, and banks are open for business in New York City and
London, England. In the event that any change in applicable laws, treaties or
regulations or in the interpretation thereof makes it unlawful for Deere to
create or continue to maintain any interest rate calculated in whole or part on
LIBOR, or for any other reason the LIBOR rate is no longer available for use,
Deere reserves the right to substitute such other similar index rate as deemed
reasonable to Deere and agrees to provide notice of the same to Borrower thirty
(30) days prior to the effective date of any use of such substitute rate.

Purpose. The purpose of this loan is to extend financing of existing
indebtedness during liquidation of grain inventory secured by warehouse
receipts.

Payments. Payments shall be paid to Deere as follows:

1. Borrower shall make quarterly payments of interest only for interest accrued
during the quarterly periods ending on each March 31, June 30, September 30 and
December 31 which may occur during the term of the Note. Borrower shall make
payments to Deere for such interest amounts on or before the 20th day of the
calendar month following the end of each stated quarterly interest period;

2. On the Final Due Date all remaining outstanding amounts shall be due and
payable.

 

Page 1 of 2



--------------------------------------------------------------------------------

Borrower expressly assumes all risks of loss or delay in the delivery of any
payments made by mail, and no course of conduct or dealing shall affect
Borrower’s assumption of these risks. This Note may be prepaid, in full or in
part at any time without penalty all or any portion of the loan bearing interest
at the variable rate. All partial prepayments shall be applied against the last
accruing installment or amount due under this Note and no partial prepayments
shall affect the obligation of Borrower to continue making all payments
specified in this Note until the entire unpaid principal and all accrued
interest shall have been paid in full.

Upon the occurrence of any event of default, as described in the Master Loan
Agreement dated as of April 25, 2002, between Deere and Borrower, as the same
may be modified from time to time (the “Master Loan Agreement”), Deere may
exercise any of its remedies described in the Master Loan Agreement or the
unpaid principal balance of this Note shall bear interest at a rate which is two
percent (2%) greater than the Effective Interest Rate otherwise applicable. This
Note shall be deemed to be a “Note” within the meaning of Section 1 of the
Master Loan Agreement. If any payment under this Note is not paid within ten
(10) days after the date due, then, at the option of Deere, a late charge of not
more than five cents ($0.05) for each dollar of the installment past due may be
charged by Deere.

Acceptance by Deere of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and Borrower’s failure to pay the
entire amount due shall be and continue to be an event of default. The liability
of the Borrower under this Note shall be absolute and unconditional, without
regard to the liability of any other party. The laws of the State of Iowa
hereunder shall govern all rights and obligations.

No advances may be made pursuant to this Note until all conditions precedent in
the Master Loan Agreement are fulfilled.

 

 

BORROWER

FCStone Financial, Inc.

By:

  /s/ Michael J. Knobbe

Its:

  President

Tax ID No. 42-1366800

Date Signed:

  March 31, 2009

 

Page 2 of 2